 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   JAMES GINZKEY, RICHARD                           Case No.: C18-1773 RSM
10   FITZGERALD, CHARLES CERF, BARRY
     DONNER, and on behalf of the class members       ORDER GRANTING STIPULATED
11   described below,                                 MOTION TO STAY DISCOVERY

12                 Plaintiffs,
13          v.
14
     NATIONAL SECURITIES CORPORATION,
15   a Washington Corporation,

16                 Defendant.
17

18          THIS MATTER came before this Court upon the parties’ Stipulated Motion to Stay
19   Discovery. Having reviewed the parties Stipulated Motion to Stay Discovery; and
20   being fully advised on the matter, and for good cause shown, IT IS HEREBY ORDERED that
21   Stipulated Motion to Stay Discovery is GRANTED. Discovery shall be stayed until the Court
22   rules on Defendant’s motion to dismiss.
23          //
24          //
25          //
26          //
27
      ORDER GRANTING STIPULATED MOTION                             BAKER & HOSTETLER LLP
      TO STAY DISCOVERY                                            999 Third Avenue, Suite 3600
                                                                   Seattle, WA 98104-4040
      Case No. 2:18-CV-1773                                        Telephone: (206) 332-1380
 1          DATED this 8th day of March 2019.

 2

 3                                              A
                                                RICARDO S. MARTINEZ
 4                                              CHIEF UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9   Presented by,

10   s/ Douglas W. Greene
     s/ James R. Morrison
11   Douglas W. Greene, WSBA #22844
     James R. Morrison, WSBA #43043
12   BAKER & HOSTETLER LLP
13   999 Third Avenue, Suite 3600
     Seattle, Washington 98104
14   Tel: (206) 332-1380
     Fax: (206) 624-7317
15   Email: dgreene@bakerlaw.com
     Email: jmorrison@bakerlaw.com
16

17   s/ Daniel J. Buzzetta
18   Daniel J. Buzzetta (pro hac vice)
     BAKER & HOSTETLER LLP
19   45 Rockefeller Plaza
     New York, NY 10111
20   Tel: (212) 589-4236
     Fax: (212) 589-4201
21   Email: dbuzzetta@bakerlaw.com
22
     Attorneys for Defendant National
23   Securities Corporation

24

25

26

27
      ORDER GRANTING STIPULATED MOTION                        BAKER & HOSTETLER LLP
      TO STAY DISCOVERY - 2                                   999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773                                   Seattle, WA 98104-4040
                                                              Telephone: (206) 332-1380
 1
     s/ David P. Neuman
 2   David P. Neuman, WSBA #48176
 3   Israels Neuman PLC
     10900 NE 8th Street, Suite 100
 4   PMB #155
     Bellevue, Washington 98004
 5   Tel: (206) 795-5798
     Email: dave@israelsneuman.com
 6

 7
     s/ Alexander N. Loftus
 8   Alexander N. Loftus, pro hac vice
     Joseph Wojciechowski, pro hac vice
 9   Stoltmann Law Offices
     233 S. Wacker, 84th Floor
10   Chicago, IL 60606
11   Tel: (312) 332-4200
     Email: alex@stoltlaw.com
12   Email: joe@stoltlaw.com

13   Attorneys for Plaintiffs

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      ORDER GRANTING STIPULATED MOTION    BAKER & HOSTETLER LLP
      TO STAY DISCOVERY - 3               999 Third Avenue, Suite 3600
      Case No. 2:18-CV-1773               Seattle, WA 98104-4040
                                          Telephone: (206) 332-1380
